Exhibit 10.38

 

EMPIRE BLUE CROSS AND BLUE SHIELD

2005 EXECUTIVE SAVINGS PLAN

(Effective December 27, 2004)

 

1. Purpose of the Plan

 

The purpose of the Empire Blue Cross and Blue Shield 2005 Executive Savings Plan
is to enable the Company and its participating Affiliates to compete more
effectively with other employers in obtaining and retaining the executive talent
necessary to carry on the Company’s affairs. To that end, the Plan provides a
select group of executives with an opportunity to defer a portion of their base
salary and/or incentive compensation, and to receive the benefit of an Employer
Match, to the extent such benefits are unavailable to such executives under the
Company’s 401(k) Plan as a result of limitations imposed by the Code or other
limitations imposed by the terms of such plan.

 

This Plan replaces the Empire Blue Cross and Blue Shield Executive Savings Plan
(the “Prior Plan”) sponsored, and adopted as amended and restated effective
January 1, 1999, by Empire Blue Cross and Blue Shield (“Empire”). Subsequently,
WellChoice, Inc. became the sponsor of the Prior Plan, effective as of the close
of business on November 7, 2002, upon the conversion of Empire, then known as
Empire HealthChoice, Inc. (doing business as Empire Blue Cross and Blue Shield),
from a not-for-profit to a for-profit corporation. The Prior Plan was “frozen”
as of December 31, 2004 and with no further deferrals of Participants’ Base
Salary, Incentive Awards or Other Performance-Based Awards credited after that
date.

 

2. Definitions

 

  2.1 “Account” means the bookkeeping account consisting of a Participant’s
Deferral Account and Employer Match Account.

 

  2.2 “Administrator” means the Compensation Committee of the Board of Directors
or such other person or entity as may be appointed by the Compensation Committee
pursuant to Section 10.1.

 

  2.3 “Affiliate” means: (i) any corporation that, under Code Section 414(b), is
a member of the same controlled group of corporations as the Company; (ii) any
trade or business (whether or not incorporated) that, under Code Section 414(c),
is under common control with the Company; or (iii) any member, under Code
Section 414(m), of an affiliated service group together with the Company.

 

  2.4 “Base Salary” means a Participant’s base pay, including any salary
increases taking effect during a Plan Year.

 

  2.5

“Base Salary Threshold” means, for any Plan Year, the dollar amount established
by the Administrator as the minimum Base Salary for an Employee as of December 1
of the immediately prior Plan Year, or in the case of a Employee

 



--------------------------------------------------------------------------------

 

hired during the Plan Year, as of his or her date of hire, to be eligible to
participate in the Plan for such Plan Year. The Base Salary Threshold may be
adjusted by the Administrator, in its sole discretion, from time to time to
reflect changes in the cost-of-living.

 

  2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time and applicable rules and regulations thereunder. References to any section
of the Code shall be to that section as it may be renumbered, amended,
supplemented or reenacted.

 

  2.7 “Company” means WellChoice, Inc., and any successor thereto by merger,
consolidation, or sale or transfer of substantially all of its assets.

 

  2.8 “Deferral Account” means the bookkeeping account maintained for a
Participant to record the amounts credited to the Participant’s Deferral
Account, together with earnings or losses thereon credited pursuant to Section
5.3.

 

  2.9 “Deferral Election” means a Whole-Year Election or a Make-Up Election.

 

  2.10  “Eligible Employee” means, with respect to a Plan Year, an Employee who
satisfies the Base Salary Threshold or the Total Compensation Threshold
established for such Plan Year by the Administrator.

 

  2.11  “Employee” means an employee of an Employer, but shall not include any
employee covered by a collective bargaining unit.

 

  2.12  “Employer” means the Company and any Affiliate of the Company that has
adopted the Plan and has been designated by the Compensation Committee of the
Company’s Board of Directors as a participating employer under the Plan. A
listing of Affiliates that, as of December 27, 2004, participate in this Plan
can be found in Exhibit A.

 

  2.13  “Employer Match” means the amount credited to a Participant’s Employer
Match Account pursuant to Article 4.

 

  2.14  “Employer Match Account” means the bookkeeping account maintained for a
Participant to record his or her Employer Match credits, together with earnings
thereon credited pursuant to Section 5.3.

 

  2.15  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and applicable rules and regulations thereunder.
References to any section of ERISA shall be to that section as it may be
renumbered, amended, supplemented or reenacted.

 

  2.16  “401(a)(17) Limit” means, with respect to a Plan Year, the dollar
limitation under Section 401(a)(17) of the Code in effect for such year.

 

2



--------------------------------------------------------------------------------

  2.17  “401(k) Plan” means the Empire Blue Cross and Blue Shield Employee
Savings Plan, as amended from time to time.

 

  2.18  “Incentive Award” means an award under the Annual Executive Incentive
Compensation Plan.

 

  2.19  “Investment Election” means a Participant’s election under Article 5 of
the investment fund or funds used to measure the investment performance of the
Participant’s Account.

 

  2.20  “Make-Up Election” means an election made pursuant to Section 3.3.

 

  2.21  “Other Performance-Based Award” means

 

  (a) a cash award pursuant to the Company’s long term incentive plan, omnibus
incentive plan or sales incentive plan;

 

  (b) leadership, teamwork or other similar cash award made by an Employer; and

 

  (c) any performance-based award (within the meaning of Code Section 409A) made
by an Employer other than an Incentive Award (assuming Incentive Awards are
considered performance-based).

 

  2.22  “Participant” means an Employee who satisfies the requirements for
participation in the Plan pursuant to Section 3.1 and whose Account has not been
distributed.

 

  2.23  “Plan” means this Empire Blue Cross and Blue Shield 2005 Executive
Savings Plan, as amended from time to time.

 

  2.24  “Plan Year” means the calendar year.

 

  2.25  “Prior Plan” means the Empire Blue Cross and Blue Shield Executive
Savings Plan as amended from time to time.

 

  2.26  “Total Compensation” means a Participant’s Base Salary, Incentive Awards
and Other Performance-Based Awards (other than any award amount determined based
on shares of common stock of the Company) and any other compensation of a type
that qualifies for elective deferral contributions under the 401(k) Plan. Total
Compensation includes amounts deferred pursuant to a Make-Up Election, but
excludes amounts deferred pursuant to a Whole-Year Election. Total Compensation
also excludes any income or value attributable to any right a Participant has
to, or derived from, shares of common stock of the Company.

 

  2.27 

“Total Compensation Threshold” means, for any Plan Year, the dollar amount
established by the Administrator as the minimum Total Compensation an Employee
who does not satisfy the Base Salary Threshold must have earned between January
1 through December 1 of the immediately preceding Plan Year

 

3



--------------------------------------------------------------------------------

 

to be eligible to participate in the Plan. The Total Compensation Threshold may
be adjusted by the Administrator, in its sole discretion, from time to time to
reflect changes in the cost-of-living.

 

  2.28  “Totally and Permanently Disabled” means, with respect to a Participant:

 

  (a) if the Participant is participating in an Employer’s long term disability
plan (or other Employer-sponsored accident and health plan), that he or she is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of at least three months under such long term disability plan (or other
Employer-sponsored accident and health plan); or

 

  (b) if the Participant is not participating in a plan described in Section
2.28(a), that he or she is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, as determined by the receipt by the
Participant of Social Security disability benefits.

 

  2.29  “Unforeseeable Emergency” shall have the meaning ascribed thereto in
Section 9.2.

 

  2.30  “Valuation Date” means the last day of each calendar quarter and such
additional dates as the Administrator may establish.

 

  2.31  “Whole-Year Election” means an election made pursuant to Section 3.2.

 

3. Participation and Deferral Elections

 

  3.1 Participation. To commence participation in the Plan, an Eligible Employee
must file with the Administrator a Whole-Year Election and/or a Make-Up Election
with respect to a Plan Year in accordance with Sections 3.2 and 3.3,
respectively.

 

  3.2 Whole-Year Elections. Subject to Sections 3.5 and 3.6, a Whole-Year
Election for a Plan Year or performance period including such Plan Year shall
specify, on a form provided by the Administrator, the respective deferral
percentages of either 0% or a whole percentage between 5% and 80% (74% if a
Make-Up Election is made), or such other maximums as may be specified from time
to time by the Administrator, applicable to the Participant’s Base Salary,
Incentive Award and Other Performance-Based Awards payable with respect to such
Plan Year or performance period.

 

  3.3

Make-Up Elections. Subject to Sections 3.5 and 3.6, a Make-Up Election,
specified on a form provided by the Administrator and denoting any whole

 

4



--------------------------------------------------------------------------------

 

percentage up to 6%, shall apply to a Participant’s Total Compensation for the
Plan Year in excess of the 401(a)(17) Limit. For purposes of the preceding
sentence, Total Compensation received by a Participant before he or she becomes
eligible to participate in the 401(k) Plan shall be disregarded.

 

  3.4 General Rules Governing Elections. Deferral Elections shall be filed with
the Administrator on such forms as the Administrator shall designate and, except
with respect to newly Eligible Employees, before such date prior to the
commencement of the Plan Year as the Administrator shall establish. Deferral
Elections may not be modified or revoked after the commencement of such Plan
Year except as provided in Sections 3.6 and 3.7.

 

  3.5 Deferral of Base Salary. Each Eligible Employee shall be entitled to make
irrevocable Deferral Elections of any Base Salary payable by the Employer until
after his or her death, Total and Permanent Disability, retirement or other
separation from service. Deferral Elections with respect to Base Salary of new
or current Employees who become Eligible Employees after the commencement of a
Plan Year and before December 1 of such Plan Year shall be made within 30 days
of the date on which such an Eligible Employee is hired or first becomes
eligible to participate in the Plan and shall apply only to compensation for
services performed subsequent to the election. Such a Deferral Election shall be
effective as soon as administratively practicable after it is received. In all
other instances, Deferral Elections, or modifications thereof, with respect to
Base Salary shall be made prior to the beginning of the Plan Year to which the
election relates.

 

  3.6 Deferral of Incentive Awards and Other Performance-Based Awards. Each
Eligible Employee shall be entitled to make Deferral Elections of any Incentive
Awards and Other Performance-Based Awards until after his or her death, Total
and Permanent Disability, retirement or other separation from service. Deferral
Elections with respect to Incentive Awards and Other Performance-Based Awards of
new or current Employees who become Eligible Employees after the commencement of
a Plan Year and before December 1 of such Plan Year shall be made within 30 days
of the date on which such an Eligible Employee is hired or first becomes
eligible to participate in the Plan, and shall apply only to performance periods
(or portions thereof) subsequent to such election as permitted under guidance
issued pursuant to Code Section 409A. Such a Deferral Election shall be
effective as soon as administratively practicable after it is received. In all
other instances, Deferral Elections with respect to any Incentive Awards and
Other Performance-Based Awards, or modifications thereof, shall be made prior to
the start of the performance period for which such award is made and shall
thereafter be irrevocable, provided that, if the performance period is at least
twelve (12) months long and is with respect to a performance-based award (within
the meaning of Code Section 409A), the Administrator may permit, in its sole
discretion, Deferral Elections or modifications thereof to be made as late as
six (6) months before the end of the performance period to which the Deferral
Election relates.

 

5



--------------------------------------------------------------------------------

  3.7 Transition Rules. The Administrator reserves the right, after guidance is
issued with respect to Code Section 409A and on a uniform basis, to permit new
or modified Deferral Elections, to declare Deferral Elections void or to take
any other actions the Administrator deems necessary or desirable in order to
conform such Deferral Elections to guidance issued pursuant to Code Section 409A
or to achieve the goals of the Plan without having an adverse tax impact on
Participants under Code Section 409A.

 

  3.8 Termination of Participation. Participation in the Plan shall terminate
when all vested amounts credited to a Participant’s Account have been
distributed.

 

4. Employer Contribution

 

  4.1 Employer Match. For each Plan Year, the Employer shall credit to a
Participant’s Employer Match Account an Employer Match equal to 50% of the
amount of the Participant’s Total Compensation deferred pursuant to his or her
Make-Up Election. Such Employer Match shall be credited to the Participant’s
Employer Match Account not later than 30 days following the end of the payroll
period to which such Employer Match relates.

 

  4.2 Forfeitures.

 

  (a) In the case of a Participant who is not fully vested in his or her Match
Account at the time of the Participant’s separation from service, the nonvested
portion of his or Employer Match Account shall be forfeited in accordance with
Article 6.2.

 

  (b) Any amounts forfeited pursuant to this Article 4.2 shall be applied to the
payment of administrative expenses of the Plan or, to the extent not so applied,
to reduce subsequent Employer Match credits. If a former Participant is rehired
before incurring a break in service of five years, as determined by applying the
rules of the 401(k) Plan, the amount forfeited shall be returned to the
Participant’s Employer Match Account in accordance with Section 6.2(b).

 

5. Investment Performance Elections

 

  5.1 Additions to Account. At the time a Participant makes a Deferral Election
with respect to a Plan Year, he or she shall file an Investment Election which
shall designate from among the investment funds available for selection under
the Plan the investment fund or funds which shall be used to measure the
investment performance of his or her Account during such Plan Year.

 

  5.2

Existing Account Balances. A Participant may, on or before July 1 of any Plan
Year, change the proportions of his or her existing Account balance that are
deemed invested in the investment fund or funds referred to in Section 5.1. Such

 

6



--------------------------------------------------------------------------------

 

change shall be implemented as of August 1 of such Plan Year or as soon as
administratively practicable thereafter.

 

  5.3 Crediting of Investment Return. As of any Valuation Date, each
Participant’s Account shall, under such procedures as the Administrator shall
establish, be credited with any income, and debited with any loss, that would
have been realized if the amounts credited to his or her Account had been
invested since the preceding Valuation Date in accordance with his or her
Investment Election.

 

References in the Plan to Investment Elections are for the sole purpose of
attributing hypothetical investment performance to each Participant’s Account.
Nothing herein shall require the Employer to invest, earmark, or set aside its
general assets in any specific manner.

 

6. Accounts

 

  6.1 Maintenance of Accounts. The Administrator shall maintain or cause to be
maintained for each Participant an Account consisting of his or her Deferral
Account and Employer Match Account. An amount deferred pursuant to a Deferral
Election shall be credited to the Participant’s Deferral Account within 30 days
after the date on which such amount would otherwise be payable. Each Participant
shall be finished with quarterly statements setting forth the balances in his or
her Deferral Account and Employer Match Account.

 

  6.2 Vesting.

 

  (a) The amounts in a Participant’s Deferral Account shall be fully vested at
all times.

 

  (b) Notwithstanding any provisions herein to the contrary, the balance in a
Participant’s Employer Match Account shall be distributed only to the extent it
is vested. The amounts in a Participant’s Employer Match Account shall be vested
only to the extent his or her matching contribution account under the 401(k)
Plan is vested (or would be vested if he or she had elected to make elective
deferral contributions under the 401(k) Plan). If a Participant’s Employer Match
Account is not fully vested at the time of his or her separation from service,
the nonvested portion of his or her Employer Match Account shall be immediately
forfeited as of the Participant’s severance date, but shall be returned to such
Employer Match Account if he or she is rehired before incurring a break in
service of five years (as determined by applying the rules of the 401(k) Plan).

 

7



--------------------------------------------------------------------------------

7. Distribution of Benefits

 

  7.1 Benefit Payment Election.

 

  (a) Prior to the commencement of his or her participation in the Plan, each
Participant shall file a benefit payment election with the Administrator on such
form as the Administrator shall prescribe specifying (i) whether the
Participant’s benefit is to be paid in a lump sum, substantially equal annual
installments, or both; (ii) the year in which such lump-sum payment is to be
made or such installments are to commence; and (iii) if installments are
elected, the number of such installments. No portion of a Participant’s benefit
may be distributed prior to his or her separation from service from the Employer
and its Affiliates. Lump-sum payments may not be made later than, and
installment payments may not extend beyond, the 20th year following the year in
which the Participant separates from service.

 

  (b) In the event a Participant fails to make an initial benefit payment
election pursuant to subsection (a), he or she shall be deemed to have made an
initial election to receive his or her benefit in a lump sum within 60 days
following the date of his or her retirement or other separation from service.

 

  7.2 Change in Election. A Participant’s benefit payment election may be
changed from time to time, provided, however, that such change will not be valid
unless it also defers the commencement of payment of benefits for at least five
(5) years after the date those payments would otherwise have begun. In no case
may a payment be made beyond the 20th year after the year in which the
Participant separates from service, and a change of election with such an effect
will not be honored. For purposes of this Section 7.2, a revocation of a prior
change of election shall itself be treated as a new change of election.

 

  7.3 Distribution of Benefits. Except as otherwise provided in Articles 8 and
9, a Participant’s Account shall be distributed in accordance with his or her
benefit payment election made pursuant to Section 7.1 (after giving effect to
any modifications to such election pursuant to Section 7.2). The payment of any
installment or lump sum shall, in accordance with the Participant’s election,
commence or be made either (i) within 60 days after the date of the
Participant’s separation from service; or (ii) during the first 60 days of a
calendar year commencing after the Participant separates from service. However,
notwithstanding the preceding sentence, if at the time a Participant terminates
employment he or she is a “specified employee” of the Company, as defined in
Code Section 409A, his or her payment cannot commence until at least six (6)
months following his or her separation from service.

 

  7.4

Total and Permanent Disability. For purposes of this Article 7, in the event a
Participant becomes Totally and Permanently Disabled he or she will not be

 

8



--------------------------------------------------------------------------------

 

considered to have separated from service before the earlier of the date he or
she ceases receiving benefits under the Employer’s long term disability plan or
the date he or she ceases to be Totally and Permanently Disabled; provided,
however, that a Participant shall not be regarded as Totally and Permanently
Disabled for purposes of this Article 7 if the Participant (i) fails to provide
proof to the Employer that he or she is Totally and Permanently Disabled — this
includes, but is not limited to, granting access to the Participant’s medical
records upon the request and in the sole discretion of the Employer; or (ii)
fails to submit to a medical examination performed by a physician selected by
the Employer, upon the Employer’s request in its sole discretion; and provided
further that a Participant’s eligibility for, or receipt of, benefits from the
Employer’s long term-disability plan — or a determination as to a Participant’s
disability status by any other third party — is not determinative of a
Participant’s disability status.

 

8. Death of a Participant

 

  8.1 A Participant may designate in writing, on such form as the Administrator
may prescribe, a beneficiary to receive any benefits with respect to such
Participant in the event of his or her death. Such beneficiary designation may
be changed at any time.

 

  8.2 Except as otherwise provided in Article 9 and in Section 8.3, in the event
of a Participant’s death prior to the distribution of his or her entire Account
balance, the remaining balance in the Participant’s Account shall be distributed
in accordance with his or her benefit payment election made pursuant to Section
7.1 (after giving effect to any modifications to such election pursuant to
Section 7.2). Such distribution shall be made to the Participant’s designated
beneficiary or, in the absence of any such designated beneficiary, to the
Participant’s estate.

 

  8.3 A Participant may elect to have any amount remaining in his or her Account
upon the Participant’s death paid to his or her designated beneficiary in a lump
sum within 60, days after the Administrator has received notification of his or
her death, rather than in accordance with his or her benefit payment election
under Section 7.1. Such a lump-sum death benefit election may be made or revoked
at any time; provided, however, that no such election or revocation shall be
effective if made less than 12 months before the date of the Participant’s
death.

 

9. Unforeseeable Emergencies

 

  9.1 Emergency Acceleration. In the event that a Participant experiences an
Unforeseeable Emergency, such Participant may request an acceleration of the
distribution of all or a portion of his or her vested Account. Any such request
shall be subject to the approval of the Administrator or its delegate.

 

  (a) shall only be granted to the extent such distribution is reasonably needed
to satisfy the need created by the Unforeseeable Emergency; and

 

9



--------------------------------------------------------------------------------

  (b) shall not be granted to the extent that such need may reasonably be
relieved (i) through reimbursement or compensation by insurance or otherwise; or
(ii) by liquidation of the Participant’s assets (to the extent the liquidation
of such assets would not itself cause severe financial hardship).

 

The amount paid in an accelerated distribution shall approximate the amount
reasonably necessary to alleviate the need created by the Unforeseeable
Emergency plus an amount necessary to pay taxes reasonably anticipated as a
result of the distribution.

 

  9.2 Unforeseeable Emergency. An “Unforeseeable Emergency” means severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant, the Participant’s spouse or the
Participant’s dependent (as defined in Code Section 152(a)), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control. Examples of circumstances not qualifying as an
Unforeseeable Emergency include the need to send a Participant’s child to
college and the desire to purchase a home.

 

10. Administration

 

  10.1 The Compensation Committee of the Board of Directors of the Company may
delegate any of its responsibilities as Administrator of the Plan to another
person or entity. If such person or entity is so appointed by the Compensation
Committee, corresponding references in this document to the Administrator shall
be construed as references to such person or entity. However, the Company shall
be the “administrator” of the Plan for purposes of Section (3)(16)(A) of ERISA.

 

  10.2 The Administrator shall have complete authority to determine all claims
for benefits under the Plan of any Participant, deceased Participant,
Beneficiary or any other person having or claiming to have any interest under
the Plan. The Administrator shall have sole and complete discretion to interpret
the Plan, to decide all matters and to establish policies necessary or
appropriate under the Plan for the administration and operation of the Plan. Any
such interpretations, decisions or policies shall be final, conclusive and
binding on the Employers, Participants, Beneficiaries and other interested
parties.

 

  10.3 In order to discharge its duties hereunder, the Administrator shall have
the power and authority to adopt, interpret, alter, amend or revoke rules and
regulations necessary to administer the Plan, to delegate ministerial duties and
to employ such outside professionals (who may also be employed by the Company or
an Affiliate) as may be required for prudent administration of the Plan. The
Administrator also shall have the authority to enter into agreements on behalf
of the Employers necessary to implement this Plan.

 

  10.4 The Administrator shall comply with any reporting and disclosure
requirements of ERISA or the Code applicable to the Plan.

 

10



--------------------------------------------------------------------------------

  10.5 The Employers shall indemnify and hold harmless the Administrator and
each member of the Administrator, the delegates of the Administrator and any
Employee acting on behalf of the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any good faith action, or
good faith failure to act, with respect to the Plan.

 

11. Claim and Appeal Procedure

 

  11.1 Claims for benefits under the Plan shall be submitted in writing to the
Administrator (or its delegate) on a form prescribed for such purpose. Within 90
days after its receipt of any claim for a benefit under the Plan, the
Administrator (or its delegate) shall give written notice to the claimant of its
decision on the claim unless the Administrator (or its delegate) determines that
special circumstances require an extension of time for processing the claim. If
an extension of time for processing the claim is needed, a written notice shall
be furnished to the claimant within the 90-day period referred to above which
states the special circumstances requiring the extension and the date by which a
decision can be expected, which shall be no more than 180 days from the date the
claim was filed. If a claim for benefits is being denied, in whole or in part,
such notice shall be written in a manner calculated to be understood by the
claimant and shall include:

 

  (a) the specific reason or reasons for such denial;

 

  (b) specific references to Plan provisions upon which the denial is based;

 

  (c) a description of any additional material or information which may be
needed to perfect the request, including an explanation of why such material or
information is necessary; and

 

  (d) an explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on appeal.

 

  11.2 Any claimant whose claim for benefits has been denied by the
Administrator (or its delegate) may appeal to the Administrator (or its
delegate) for a review of the denial by making a written request therefore
within 60 days of receipt of a notification of denial. Any such request may
include any written comments, documents, records and other information relating
to the claim and may include a request for “relevant” documents to be provided
free of charge. The claimant may, if he or she chooses, request a representative
to make such written submissions on his or her behalf. The claimant will be
afforded a full and fair review that takes into account all such comments,
documents, records and other information, whether or not they were submitted or
considered in the initial benefit determination and without deference to the
initial benefit determination.

 

11



--------------------------------------------------------------------------------

Within 60 days after receipt of a request for an appeal, the Administrator (or
its delegate) shall notify the claimant in writing of its final decision. If the
Administrator (or its delegate) determines that special circumstances require
additional time for processing, the Administrator (or its delegate) may extend
such 60-day period, but not by more than an additional 60 days, and shall notify
the claimant in writing of such extension. If the period of time is extended due
to a claimant’s failure to submit information necessary to decide a claim, the
period for making the benefit determination on appeal shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information.

 

In the case of an adverse benefit determination on appeal, the Administrator (or
its delegate) will provide written notification to the claimant, set forth in a
manner calculated to be understood by the claimant, of:

 

  (a) the specific reason or reasons for the adverse determination on appeal;

 

  (b) the specific Plan provisions on which the denial of the appeal is based;

 

  (c) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records, and
other information “relevant” to the claimant’s claim for benefits; and

 

  (d) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

For purposes of this Section 11, a document, record or other information shall
be considered “relevant” to a claimant’s claim if such document, record or other
information: (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or (iii)
demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.

 

12. General Provisions

 

  12.1 No Contract of Employment. The establishment of the Plan shall not be
construed as conferring any legal rights upon any Participant for a continuation
of employment, nor shall it interfere with the rights of the Employer to
discharge a Participant and to treat the Participant without regard to the
effect which such treatment might have upon him or her as a Participant in the
Plan.

 

  12.2 Nonduplication of Benefits. Notwithstanding any provision herein to the
contrary, nothing in the Plan shall require the duplication of any benefit
previously paid to a Participant under the Plan.

 

12



--------------------------------------------------------------------------------

  12.3 Withholding. As a condition to a Participant’s entitlement to benefits
hereunder, the Employer shall have the right to deduct from any amounts
otherwise payable to a Participant, whether pursuant to the Plan or otherwise,
or otherwise to collect from the Participant, any required withholding taxes
with respect to benefits under the Plan.

 

  12.4 Non-Assignablility of Benefits. Subject to any applicable law, no benefit
under the Plan shall be subject in any manner to, nor shall the Employer be
obligated to recognize, any purported anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to do so shall be
void. No such benefit shall in any manner be liable for or subject to
garnishment attachment execution, or a levy, or liable for or subject to the
debts, contracts, liabilities, engagements, or torts of the Participant.
Notwithstanding the preceding sentences, the Administrator shall establish such
procedures as it deems appropriate with respect to domestic relations orders, as
defined in Section 206(d)(3)(B)(ii) of ERISA, pertaining to the Plan. No payment
shall be made under such a domestic relations order unless the order complies
with the procedures established by the Administrator.

 

  12.5 Participating Employers. By its adoption of the Plan, each participating
Affiliate is deemed to have appointed the Company and the Administrator as its
exclusive agents to exercise on its behalf all of the power and authority
conferred by the Plan upon the Company and the Administrator respectively. The
authority of the Company and the Administrator to act as such agents shall
continue until the Plan is terminated as to the participating Affiliate. Unless
the context otherwise requires, at any time while a participating Affiliate has
adopted this Plan the term “Employer” as used herein with respect to any
Employee or Participant shall be construed to mean the adopting entity by which
such Employee or Participant is or was employed. All participating Affiliates
agree to be bound by all interpretations, determinations, and actions taken by
the Administrator or its designee(s) and all actions taken by the Company as
settlor of the Plan. All participating Affiliates also agree to perform such
other acts as the Company or the Administrator deem necessary in order to
maintain the Plan’s compliance with applicable law. A transfer of employment
between participating Employers, or to any other Affiliate of the Company. will
not be considered a separation from service under the Plan. A listing of
Affiliates that, as of December 27, 2004, participate in this Plan can be found
in Exhibit A.

 

  12.6 Termination or Withdrawal of an Affiliate. Any Affiliate that
participates in this Plan may prospectively terminate participation or withdraw
from this Plan upon giving the Company at least 30 days (or such other period as
may be needed to satisfy the requirements of Code Section 409A) notice of its
intention to terminate or withdraw, but the Company may waive the requirement of
notice. The Company and the Affiliate may agree that, to the extent permitted by
applicable law, such termination or withdrawal shall be treated as retroactive.
The Company in its discretion may direct any participating Affiliate to
terminate participation or withdraw from the Plan at any time and without prior
notice.

 

13



--------------------------------------------------------------------------------

  12.7 Successor Employers. The Plan shall be binding upon any successor to the
Company by merger, consolidation, or sale or transfer of substantially all of
its assets.

 

  12.8 Governing Law. The provisions of the Plan shall be governed by and
construed and administered in accordance with ERISA, the Code and, where not
inconsistent, the laws of the State of New York (without regard to its laws
relating to the conflict of laws).

 

  12.9 Severability. If any provision of the Plan is held invalid or
unenforceable by a court of competent jurisdiction, the Plan shall be construed
as if such provision had not been included, and the invalidity or
unenforceability of such provision shall not affect the remainder of the Plan.

 

  12.10  Headings. Section headings are for convenience of reference. In case of
any conflict, the text of the Plan, rather than such headings, shall control.

 

  12.11  Masculine, Feminine, Singular and Plural. The masculine shall include
the feminine and the singular shall include the plural and vice versa wherever
the context plainly so requires.

 

  12.12  Facility of Payment. If the Administrator, in its sole discretion,
determines that a Participant or Beneficiary entitled to payment under the Plan
is a minor or is incapacitated and unable to care for his or her affairs,
payment under the Plan shall be made only to a guardian or other duly appointed
legal representative unless the Participant has submitted properly executed and
legally binding written instructions to the Administrator. Such payment shall
release the Administrator, the Employers, the Plan and any trust established
under this Plan from all liability and shall be final, binding, and conclusive
on all affected parties.

 

13. Source of Benefits

 

The Plan is intended to constitute an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees which is exempt from Parts 2, 3 and 4 of Title I of
ERISA, and shall be interpreted accordingly. The Plan constitutes a mere promise
by the Employers to make benefit payments in the future, and any rights created
under the Plan shall be mere unsecured contractual rights for which the status
of Participants and Beneficiaries shall be solely that of general unsecured
creditors of the Employers. Notwithstanding the foregoing, nothing in this
Section shall prevent the Employers from establishing a trust to assist them in
meeting their obligations hereunder, but Participants and Beneficiaries shall
have no preferred claim on, or any beneficial ownership interest in, any assets
of such trust.

 

Any trust established under this Plan is intended to be a “grantor trust,” with
the result that the corpus and income of such trust are treated for tax purposes
as assets and income of the Employers. The assets of such trust will be subject
to the claims of the Employers’ general creditors under federal and state law.
It is the intention of the Employers that such a trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
non-

 

14



--------------------------------------------------------------------------------

tax-qualified deferred compensation plan. However, the principal of any such
trust, and any earnings thereon, shall be held separate and apart from other
funds of the Employers and shall be used exclusively for the uses and purposes
of the Plan and general creditors of the Employers as herein set forth.

 

14. Effective Date

 

This Plan is effective December 27, 2004. The benefits, if any, of any former
Employee who ceased employment before the Effective Date by reason of
retirement, termination, death or otherwise, shall be determined in accordance
with the provisions of the Prior Plan.

 

15. Amendment or Termination

 

  15.1 The Company, by action of its Board of Directors, shall have the right to
amend the Plan at any time and from time to time by a duly executed written
instrument, provided that such amendment shall not adversely affect the rights
of any Participant with respect to amounts that have been credited to his or her
Account and have become vested prior to the date of such amendment. However, the
Company reserves the right to amend the Plan in order to conform the Plan to
guidance issued with respect to Code Section 409A even if such amendment
adversely affects the rights of Participants.

 

  15.2 The Company, by action of its Board of Directors, shall have the right to
terminate the Plan at any time by a duly executed written instrument. Except as
provided below, any such termination shall not adversely affect the rights of
any Participant with respect to amounts that have been credited to his or her
Account and have become vested prior to the date of such termination. Upon
termination, the Employers shall continue to pay benefits hereunder as they
become due as if the Plan had not terminated, provided that, in the event of a
change in the ownership or effective control of the Company (or another
Employer) or in the ownership of a substantial portion of the assets of the
Company (or another Employer), as defined in applicable guidance under Code
Section 409A, the Company retains the right to make immediate lump-sum
distribution of the Accounts of those Participants whom the Administrator
determines to be affected by such change in ownership or control. The Company
also may terminate the Plan and make immediate lump-sum distribution of the
Accounts of Participants in any other circumstances permitted under Code Section
409A. After Participants and their Beneficiaries are paid, from a trust or
otherwise, the Plan benefits to which they are entitled, the obligations of the
Employers shall be satisfied and Participants and their Beneficiaries shall have
no further claims against the Plan, the Employers or a trust, if any.

 

15



--------------------------------------------------------------------------------

 

EXHIBIT A

 

TO

 

EMPIRE BLUE CROSS AND BLUE SHIELD

2005 EXECUTIVE SAVINGS PLAN

(Participating Employers as of December 27, 2004)

 

Name

--------------------------------------------------------------------------------

  

Participation Commenced

--------------------------------------------------------------------------------

WellChoice, Inc.    December 27, 2004 EHC Benefits Agency, Inc.    December 27,
2004 Reliance Safeguard Solutions, Inc.    December 27, 2004

 

16